glimnok fuerix doar ce dom it dollar_figurea bf index nos in re dear plr-110547-99 july this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the above- named taxpayer requesting permission to change its accounting_period for federal_income_tax purposes from a taxable_year ending to a taxable_year ending effective be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer has requested that the form_1128 the taxpayer's form_1128 requesting a change in accounting_period to a tax_year ending was due on or before that the application_for the change in accounting_period was filed late because of an error or misunderstanding form was filed within days of the due_date the information furnished indicates however the sec_1_442-1 of the income_tax regulations provides chat in order to secure the commissioner's consent to a change in accounting_period the taxpayer must file an application on form_1128 with the commissioner on or before the 15th day of the second calendar month following the close of the short_period sec_301_9100-3 provides that requests for extensions sec_301_9100-2 automatic extensions such as the of time for regulatory elections that do not meet the requirements of instant case must be made under the rules of requests for relief subject_to the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government sec_301_9100-3 will be granted when sec_301_9100-3 -- based on the facts and information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for the granting of relief have been satisfied in this case and taxpayer's late filed form_1128 requesting permission to change to a tax_year ending for the short_period of is considered timely filed to the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling information representations and other data may be required as part of an examination process verification of the factual this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of the instant transaction specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 or effects resulting from in accordance with the provisions of currently on file we are sending the original this letter_ruling to taxpayer and to and a copies to the a power_of_attorney this ruling is directed only to the taxpayer that requested sec_6110 of the internal_revenue_code provides it that it may not be used or cited ag precedent sincerely yours assistant chief_counsel income_tax and accounting s irwin a leib by irwin a leib deputy assistant chief_counsel enclosures s02 we
